ISORAY, inc.

 

$8,500,000

cOMMON STOCK

SALES AGREEMENT

 

May 8, 2018

 

 

 

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

IsoRay, Inc. (the “Company”), confirms its agreement (this “Agreement”) with
H.C. Wainwright & Co., LLC (“HCW”), as follows:

 

1.       Issuance and Sale of Placement Shares. The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, and in its sole discretion, it may issue and sell
through HCW, shares (the “Placement Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”); provided however, that in no
event shall the Company issue or sell through HCW such number of Placement
Shares that (a) exceeds the number of shares or dollar amount of Common Stock
registered on the effective Registration Statement (as defined below) pursuant
to which the offering is being made, (b) exceeds the number of shares or dollar
amount registered on the Prospectus Supplement (as defined below), or (c) would
cause the Company to exceed the share amount limitations set forth in General
Instruction I.B.6 of Form S-3 (the lesser of (a), (b) or (c), the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the number of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that HCW shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through HCW will be effected pursuant to the Registration Statement (as defined
below), although nothing in this Agreement shall be construed as requiring the
Company to use the Registration Statement to issue any Placement Shares.

 

The Company has filed or shall file, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder,
also as amended (the “Securities Act”), with the Securities and Exchange
Commission (the “Commission”), a registration statement on Form S-3, including a
base prospectus (the “Base Prospectus”), relating to certain securities,
including the Placement Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, also as amended (the
“Exchange Act”). The Company will, if necessary, prepare a prospectus supplement
to the Base Prospectus included as part of such registration statement
specifically relating to the Placement Shares (the “Prospectus Supplement”). The
Company will furnish to HCW, for use by HCW, copies of the Base Prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B of the Securities
Act, is herein called the “Registration Statement.” The Base Prospectus,
including all documents incorporated or deemed incorporated therein by reference
to the extent such information has not been superseded or modified in accordance
with Rule 412 under the Securities Act (as qualified by Rule 430B(g) of the
Securities Act), included in the Registration Statement, as it may be
supplemented by the Prospectus Supplement, in the form in which such Base
Prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act, is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include any documents deemed incorporated by reference therein
(pursuant to the Securities Act or the Exchange Act) (the “Incorporated
Documents”), and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
Incorporated Document.

 

For purposes of this Agreement, all references to the Registration Statement, to
the Prospectus, to the Incorporated Documents or to any amendment or supplement
thereto shall be deemed to include the most recent copy filed with the
Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.       Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify HCW by email
notice from a person identified on Schedule 2 (or other method mutually agreed
to in writing by the parties) (a “Placement Notice”) containing the parameters
in accordance with which it desires the Placement Shares to be sold, which shall
at a minimum include the number of Placement Shares to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Placement Shares that may be sold in any one Trading Day (as defined in
Section 3) and any minimum price below which sales may not be made, a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from HCW set forth on Schedule 2, as such Schedule 2 may
be amended from time to time. The receipt of each Placement Notice shall
promptly be acknowledged by HCW by providing email notice to the Company to a
person designated on Schedule 2. The Placement Notice shall be effective upon
receipt by HCW unless and until (i) in accordance with the notice requirements
set forth in Section 4, HCW declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares have been sold thereunder, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to HCW
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3. It is expressly acknowledged
and agreed that neither the Company nor HCW will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to HCW and HCW does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

 

3.       Sale of Placement Shares by HCW.

 

(a)      Subject to the terms and conditions herein set forth, upon the
Company’s delivery of a Placement Notice, and unless the sale of the Placement
Shares described therein has been declined, suspended, or otherwise terminated
in accordance with the terms of this Agreement, HCW, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of NYSE American (“Exchange”) to sell
such Placement Shares up to the amount specified, and otherwise in accordance
with the terms of such Placement Notice. HCW will provide written confirmation
to the Company (including by email correspondence to each of the individuals of
the Company set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) no later than the opening of the Trading Day (as
defined below) immediately following the Trading Day on which it has made sales
of Placement Shares hereunder setting forth the number of Placement Shares sold
on such day, the compensation payable by the Company to HCW pursuant to Section
2 with respect to such sales and the Net Proceeds (as defined below) payable to
the Company. HCW may sell Placement Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415 of the Securities Act,
including without limitation sales made through Exchange, on any other existing
trading market for the Common Stock or to or through a market maker. If
expressly authorized by the Company in a Placement Notice, HCW may also sell
Placement Shares in negotiated transactions. HCW shall not purchase Placement
Shares for its own account as principal unless expressly authorized to do so by
the Company in a Placement Notice. The Company acknowledges and agrees that (i)
there can be no assurance that HCW will be successful in selling Placement
Shares, and (ii) HCW will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by HCW to use its commercially reasonable efforts consistent with
its normal trading and sales practices to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which the Company’s Common Stock is purchased and sold on the principal market
on which the Common Stock is listed or quoted.

 

(b)      Limitations on Offering Size. Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, and (B) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to HCW in writing. Under no
circumstances shall the Company request the offer or sale of any Placement
Shares pursuant to this Agreement at a price lower than the minimum price
authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to HCW in writing. Further, under no circumstances shall the Company
request the sale of Placement Shares pursuant to this Agreement in an aggregate
offering amount that would exceed the Maximum Amount.

 

4.       Suspension of Sales.

 

(a)     The Company or HCW may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time and in accordance with the notice delivery requirements of this
Section 4. While a suspension is in effect, any obligation under Sections 7(m),
7(n), and 7(o) with respect to the delivery of certificates, opinions, or
comfort letters to HCW shall be deemed waived.

 

(b)     Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and HCW agree that (i) no sale of Placement Shares will take place, (ii)
the Company shall not request the sale of any Placement Shares, and (iii) HCW
shall not be obligated to sell or offer to sell any Placement Shares.

 

5.       Settlement.

 

(a)      Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by HCW at which such Placement
Shares were sold, after deduction for (i) HCW’s commission, discount or other
compensation for such sales set forth on Schedule 3, (ii) any other amounts due
and payable by the Company to HCW hereunder pursuant to Section 7(g) (Expenses)
hereof, and (iii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

 

 (b)      Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting HCW’s or its designee’s account
(provided HCW shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, HCW will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date through no fault of HCW, in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold HCW
harmless against any loss, claim, damage, or reasonable, documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company, and (ii) pay
to HCW any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

6.       Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, HCW that, as of the effective date of the
Registration Statement, each Representation Date (as defined in Section 7(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:

 

(a)      Compliance with Registration Requirements. The Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information related to the Registration Statement or the
Prospectus. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission.
Notwithstanding anything to the contrary contained in the Agreement, the
representations and warranties set forth in this Section 6(a) shall not be made
by the Company as of the date of this Agreement.

 

(b)            No Misstatement or Omission. The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act. Each of the Registration Statement, any
Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, and as of each of the Settlement Dates, if any, complied in all
material respects with the Securities Act and did not and, as of each Settlement
Date, if any, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or with
respect to the Prospectus, necessary to make the statements therein in the light
of the circumstances under which they were made, not misleading. The Prospectus,
as amended or supplemented, as of its date, and as of each of the Settlement
Dates, if any, will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to HCW
furnished to the Company in writing by HCW expressly for use therein. There are
no contracts or other documents required to be described in the Prospectus or to
be filed as exhibits to the Registration Statement which have not been described
or filed as required. Notwithstanding anything to the contrary contained in the
Agreement, the representations and warranties set forth in this Section 6(b)
shall not be made by the Company as of the date of this Agreement.

 

(c)      Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the Commission.
The Company agrees to notify HCW promptly upon the Company becoming an
“ineligible issuer.”

 

(d)      Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the completion of HCW’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

(e)      The Sales Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
and contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(f)      S-3 Eligibility. (i) At the time of filing the Registration Statement
and (ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the Securities Act, including
compliance with General Instruction I.B.6 of Form S-3. As of the close of
trading on the Exchange on the Trading Day immediately prior to the date of this
Agreement, the aggregate market value of the outstanding voting and non-voting
common equity (as defined in Rule 405) of the Company held by persons other than
affiliates of the Company (pursuant to Rule 144 of the Securities Act, those
that directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company)  (the
“Non-Affiliate Shares”), was approximately $23.9 million (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Exchange on the Trading Day immediately prior to the date of this
Agreement times (y) the number of Non-Affiliate Shares). The Company is not a
shell company (as defined in Rule 405) and has not been a shell company for at
least 12 calendar months previously and if it has been a shell company at any
time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

 

(g)      Authorization of the Placement Shares. The Placement Shares, when
issued and delivered, will be duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

 

(h)      No Applicable Registration or Other Similar Rights. Except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any equity or debt securities registered for sale under
the Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as have been duly waived.

 

(i)      No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular annual dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

(j)      Independent Accountants. DeCoria Maichel & Teague, P.S., who has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules filed with the Commission or incorporated by reference as a part of
the Registration Statement and included in the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act.

 

(k)      Preparation of the Financial Statements. The financial statements,
together with related notes and schedules, filed with the Commission as a part
of or incorporated by reference in the Registration Statement and included in
the Prospectus present fairly, in all material respects, the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. The supporting schedules included in or incorporated in the
Registration Statement present fairly the information required to be stated
therein. Such financial statements and supporting schedules have been prepared
in accordance with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. No other
financial statements or supporting schedules are required to be included in or
incorporated in the Registration Statement. The financial data set forth or
incorporated in the Prospectus under the caption “Selected Financial Data”
present fairly, in all material respects, the information set forth therein on a
basis consistent with that of the audited financial statements contained,
incorporated or deemed to be incorporated in the Registration Statement.

 

(l)      XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(m)      Incorporation and Good Standing of the Company and its Subsidiaries.
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Minnesota and has corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement. Each subsidiary of the Company has been duly
organized and is validly existing as a corporation or limited liability company
in good standing under the laws of the jurisdiction of its organization and has
the requisite power and authority to own, lease and operate its properties and
to conduct its business as described in the Prospectus. Each of the Company and
the subsidiaries is duly qualified as a foreign corporation or foreign
partnership to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. Except as described in the Prospectus, all of the issued and
outstanding equity interests of the subsidiaries have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Company
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the most recently
ended fiscal year and other than (i) those subsidiaries not required to be
listed on Exhibit 21.1 by Item 601 of Regulation S-K under the Exchange Act and
(ii) those subsidiaries formed since the last day of the most recently ended
fiscal year.

 

(n)      Capital Stock Matters. Since the most recent date such information was
included in the Prospectus, there has been no material change in the authorized,
issued and outstanding capital stock of the Company (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the
Prospectus, upon the exercise of outstanding options or warrants described in
the Prospectus, as a result of sales of Placement Shares hereunder or as
otherwise described in any document incorporated by reference in the
Prospectus). The shares of the Common Stock conform in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights under the Exchange
Act or the Securities Act, as applicable.

 

(o)      Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this Agreement
and consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, or that may be required under applicable
state securities or blue sky laws and from the Financial Industry Regulatory
Authority (“FINRA”) or Exchange.

 

(p)      No Material Actions or Proceedings. Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.

 

(q)      All Necessary Permits, etc. The Company and IsoRay Medical, Inc. (the
“Significant Subsidiary”) possess such valid and current certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses
as currently conducted and described in the Prospectus, other than those the
failure to possess or own would not result in a Material Adverse Change, and
neither the Company nor the Significant Subsidiary has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Change.

 

(r)      Title to Properties. The Company and the Significant Subsidiary own the
real property described in the Prospectus. The Company and the Significant
Subsidiary have good and marketable title to all of the real and personal
property and other assets owned by them, in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as are described in the Prospectus or as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or the Significant Subsidiary. To the Company’s knowledge, the real
property, improvements, equipment and personal property held under lease by the
Company or the Significant Subsidiary are held under valid and enforceable
leases, with such exceptions as are described in the Prospectus or are not
material and do not materially interfere with the use made or proposed to be
made of such real property, improvements, equipment or personal property by the
Company or the Significant Subsidiary.

 

(s)      Tax Law Compliance. Subject to any permitted extensions, the Company
and its consolidated subsidiaries have filed all necessary federal, state and
foreign income, property and franchise tax returns (or have properly requested
extensions thereof) and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 6(k)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.

 

(t)      Company Not an “Investment Company”. The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and after receipt of payment
for the Placement Shares will not be, an “investment company” within the meaning
of Investment Company Act and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

 

(u)      Insurance. Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for their
respective businesses as currently conducted and described in the Prospectus.
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

 

(v)      No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or otherwise, and has taken no action which would directly or
indirectly violate Regulation M.

 

(w)      Related Party Transactions. There are no business relationships or
related-party transactions, as defined in Item 404 of Regulation S-K under the
Exchange Act, involving the Company or any subsidiary or any other person
required to be described in the Prospectus which have not been described as
required.

 

(x)      Exchange Act Compliance. The Incorporated Documents, at the time they
were or hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the Settlement Dates,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(y)      No Unlawful Contributions or Other Payments. Neither the Company nor
any of its subsidiaries nor, to the Company’s knowledge, any employee or agent
of the Company or any subsidiary, has made any contribution or other payment to
any official of, or candidate for, any federal, state or foreign office in
violation of any law or of the character required to be disclosed in the
Registration Statement and the Prospectus. Neither the Company nor any of its
subsidiaries nor, to the Company’s knowledge, any director, officer, employee or
agent of the Company or any subsidiary acting on behalf of the Company or any of
its subsidiaries has  taken any action, directly or indirectly, that would
result in a violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its controlled affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(z)      Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, the
knowledge of the Company, threatened.

 

(aa)      Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Office Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(bb)      Company’s Accounting System. The Company maintains a system of
“internal control over financial reporting” (as such term is defined in Rule
13a-15(f) of the General Rules and Regulations under the Exchange Act (the
“Exchange Act Rules”)) that complies with the requirements of the Exchange Act
and has been designed by its principal executive and principal financial
officers, or under their supervision, to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(cc)      Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures. To the
extent required by the Exchange Act Rules, the Company has conducted evaluations
of the effectiveness of its disclosure controls as required by Rule 13a-15 of
the Exchange Act.

 

(dd)      Compliance with Environmental Laws. Except as otherwise described in
the Prospectus, and except as would not, individually or in the aggregate,
result in a Material Adverse Change (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

(ee)      Intellectual Property. Except as disclosed in the Registration
Statement or the Prospectus, the Company and its subsidiaries own or possess the
valid right to use all (i) valid and enforceable patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright registrations,
licenses and trade secret rights (“Intellectual Property Rights”) and (ii)
inventions, software, works of authorships, trademarks, service marks, trade
names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted, except to the extent that the
failure to own, possess, license or have other rights to use such Intellectual
Property Rights or Intellectual Property Assets would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
The Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the knowledge of the Company, the Company and its
subsidiaries’ respective businesses as now conducted do not constitute
infringement of, misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person. All licenses for
the use of the Intellectual Property Rights described in the Prospectus to which
the Company is a party are, to the Company’s knowledge, valid, binding upon, and
enforceable by or against the parties thereto in accordance with their terms.
The Company has complied in all material respects with, and is not in material
breach nor has received any written notice of any asserted or threatened claim
of breach of, any Intellectual Property license, and the Company has no
knowledge of any material breach by any other person to any Intellectual
Property license to which the Company is a party. Except as described in the
Prospectus, no claim has been made in writing against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company has taken all reasonable steps to
protect, maintain and safeguard its Intellectual Property Rights, including the
execution of appropriate nondisclosure and confidentiality agreements. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other person in respect of, the Company's
right to own, use, or hold for use any of the Intellectual Property Rights as
owned, used or held by the Company for use in the conduct of the business as
currently conducted.

 

(ff)      Compliance with Applicable Laws. The Company and the subsidiaries: (A)
are and at all times have been in material compliance with all statutes, rules
and regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured or distributed by the Company or the Subsidiaries
(“Applicable Laws”), (b) have not received any Form 483 from the United States
Food and Drug Administration (the “FDA”), notice of adverse finding, warning
letter, or other written correspondence or notice from the FDA, the European
Medicines Agency (the “EMA”), or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would,
individually or in the aggregate, result in a Material Adverse Effect; (C)
possess all material Authorizations and such Authorizations are valid and in
full force and effect and neither the Company nor the Subsidiaries is in
material violation of any term of any such Authorizations; (D) have not received
written notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA, the EMA, or any other
federal, state, local or foreign governmental or regulatory authority or third
party alleging that any Company product, operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA, the EMA, or any other federal, state, local or foreign governmental or
regulatory authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding against the Company; (E)
have not received notice that the FDA, EMA, or any other federal, state, local
or foreign governmental or regulatory authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any material Authorizations
and has no knowledge that the FDA, EMA, or any other federal, state, local or
foreign governmental or regulatory authority is considering such action; and (F)
have filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations except where the
failure to file such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments would not result in a Material
Adverse Effect, and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).

 

(gg)      Reserved.

 

  (hh)      Reserved.

 

(ii)      ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are, to their
knowledge, in compliance in all material respects with ERISA. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Sections 414(b), (c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. Except as described in the Prospectus, no “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates. Except as described in the
Prospectus, no “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA). Except as described in the Prospectus, neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and, except as described in the Prospectus, nothing has occurred,
whether by action or failure to act, which would reasonably be expected to
result in the loss of such qualification.

 

(jj)      Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Exchange, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or Exchange is contemplating terminating such
registration or listing.

 

(kk)      Brokers. Except for HCW, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(ll)      No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the immediate family members of any of them.

 

(mm)      FINRA Matters. All of the information provided to HCW or to counsel
for HCW by the Company, its officers and, to the Company’s knowledge, directors
and the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with letters, filings or other
supplemental information provided to FINRA pursuant to FINRA Rule 5110 is true,
complete and correct in all material respects.

 

(nn)      No Reliance. The Company has not relied upon HCW or legal counsel for
HCW for any legal, tax or accounting advice in connection with the offering and
sale of the Placement Shares.

 

Any certificate signed by an authorized officer of the Company and required to
be delivered to HCW or to counsel for HCW in connection with this Agreement
shall be deemed to be a representation and warranty by the Company to HCW as to
the matters set forth therein.

 

The Company acknowledges that HCW and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
HCW, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.       Covenants of the Company. The Company covenants and agrees with HCW
that:

 

(a)      Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by HCW under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify HCW promptly of the time when
any subsequent amendment to the Registration Statement, other than any
Incorporated Documents or amendments not related to any Placement Shares, has
been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus
related to any Placement Shares or for additional information related to any
Placement Shares; (ii) the Company will prepare and file with the Commission,
promptly upon HCW’s reasonable request, any amendments or supplements to the
Registration Statement or Prospectus that, in HCW’s reasonable opinion and upon
the opinion of the Company’s legal counsel, may be necessary or advisable in
connection with the distribution of the Placement Shares by HCW (provided,
however, that the failure of HCW to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect HCW’s right to rely
on the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy HCW shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus, other
than documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to HCW within a reasonable period of time before the filing and HCW
has not reasonably objected thereto (provided, however, that (A) the failure of
HCW to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect HCW’s right to rely on the representations and
warranties made by the Company in this Agreement, (B) the Company has no
obligation to provide HCW any advance copy of such filing or to provide HCW an
opportunity to object to such filing if the filing does not name HCW or does not
relate to the transaction herein provided, and (C) the only remedy HCW shall
have with respect to the failure by the Company to provide HCW with such copy or
the filing of such amendment or supplement despite HCW’s objection shall be to
cease making sales under this Agreement) and the Company will furnish to HCW at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.  

 

(b)      Notice of Commission Stop Orders. The Company will advise HCW, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or of any
request by the Commission for the amending or supplementing of the Registration
Statement or the Prospectus; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or of any order
preventing or suspending the use of the Prospectus or suspending any such
qualification, or, to obtain its withdrawal if such a stop order should be
issued.

 

(c)      Delivery of Prospectus; Subsequent Changes. During any period in which
a Prospectus relating to the Placement Shares is required to be delivered by HCW
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonably efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
HCW to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

 

(d)      Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by HCW under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Exchange and to qualify
the Placement Shares for sale under the securities laws of such jurisdictions as
HCW reasonably designates and to continue such qualifications in effect so long
as required for the distribution of the Placement Shares; provided, however,
that the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

 

(e)      Delivery of Registration Statement and Prospectus. The Company will
furnish to HCW and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all Incorporated Documents)
and all amendments and supplements to the Registration Statement or Prospectus
that are filed with the Commission during any period in which a Prospectus
relating to the Placement Shares is required to be delivered under the
Securities Act (including all Incorporated Documents), in each case as soon as
reasonably practicable and in such quantities as HCW may from time to time
reasonably request and, at HCW’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to HCW to the extent such document is
available on EDGAR.

 

(f)      Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 3
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act. For the avoidance of doubt, the
Company’s compliance with the reporting requirements of the Exchange Act shall
be deemed to satisfy the requirements of this Section 7(f).

 

(g)      Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all of its own expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, filing, including any fees required by the Commission, and
printing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment and supplement thereto and
each Free Writing Prospectus, in such number as HCW shall deem reasonably
necessary, (ii) the printing and delivery to HCW of this Agreement and such
other documents as may be required by HCW in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to HCW, including any stock or other transfer taxes and any
capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to HCW, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company, (v)
the fees and disbursements of counsel to HCW in connection with entering into
the transactions contemplated by this Agreement up to $50,000, and the quarterly
disbursements of counsel to HCW up to $2,500 per calendar quarter; (vi) the fees
and expenses of the transfer agent and registrar for the Common Stock, (vii) the
filing fees incident to any review by FINRA of the terms of the sale of the
Placement Shares, (viii) the fees and expenses incurred in connection with the
listing of the Placement Shares on the Exchange, and (ix) all trading,
execution, settlement, or wiring fees incurred by HCW in connection with the
sale of the Placement Shares.

 

(h)      Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”

 

(i)      Notice of Other Sales. During the pendency of any Placement Notice
given hereunder, and for 5 Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide HCW notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with (i) the issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or any other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards pursuant to any stock option, stock bonus, employee stock purchase or
other stock plan or arrangement described in the Prospectus, (ii) the issuance,
grant or sale of Common Stock, or securities convertible into or exercisable for
Common Stock, in connection with any joint venture, commercial, strategic or
collaborative relationship, or the acquisition or license by the Company of the
securities, businesses, property or other assets of another person or entity,
(iii) the issuance or sale of Common Stock pursuant to any dividend reinvestment
plan that the Company may adopt from time to time provided the implementation of
such is disclosed to HCW in advance or (iv) any shares of Common Stock issuable
upon the exchange, conversion or redemption of securities or the exercise or
vesting of warrants, options or other rights in effect or outstanding.
Notwithstanding the foregoing provisions, nothing herein shall be construed to
restrict the Company’s ability, or require the Company to provide notice to HCW,
to file a registration statement under the Securities Act.

 

(j)      Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise HCW promptly after it shall have received notice or
obtained knowledge, of any information or fact that would alter or affect in any
material respect any opinion, certificate, letter or other document required to
be provided to HCW pursuant to this Agreement.

 

(k)      Due Diligence Cooperation. During the term of this Agreement, the
Company will cooperate with any reasonable due diligence review conducted by HCW
or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as HCW may reasonably request.

 

(l)      Required Filings Relating to Placement of Placement Shares. To the
extent that the filing of a prospectus supplement with the Commission with
respect to a placement of Placement Shares is required under Rule 424(b) under
the Securities Act, the Company agrees that on or before such dates as the
Securities Act shall require, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act (each and every filing under Rule 424(b), a “Filing Date”), which
prospectus supplement will set forth, to the extent required, within the
relevant period, the amount of Placement Shares sold through HCW, the Net
Proceeds to the Company and the compensation payable by the Company to HCW with
respect to such Placement Shares (provided that the Company may satisfy its
obligations under this Section 7(l)(i) by effecting a filing in accordance with
the Exchange Act with respect to such information), and (ii) deliver such number
of copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

 

(m)      Representation Dates; Certificate. On or prior to the First Delivery
Date and each time the Company (i) amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K under the
Exchange Act containing amended audited financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K relating to the reclassification of
certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144 under the Exchange Act) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”), the Company shall
furnish HCW with a certificate, in the form attached hereto as Exhibit 7(m)
within five (5) Trading Days of any Representation Date if requested by HCW. The
requirement to provide a certificate under this Section 7(m) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date, including for
purposes of Sections 7(n) and 7(o) hereof) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide HCW with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or HCW sells any Placement Shares, the
Company shall provide HCW with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n)      Legal Opinion. (i) On or prior to the First Delivery Date, the Company
shall cause to be furnished to HCW a written opinion and negative assurance
letter of Gallagher & Kennedy, P.A. or other counsel reasonably satisfactory to
HCW (“Company Counsel”), in form and substance reasonably satisfactory to HCW
and its counsel, dated the date that such opinion and negative assurance letter
are required to be delivered and (ii) within the later of (A) five (5) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 7(m), and (B)
the date a Placement Notice is first delivered by the Company following a
Representation Date, but in any event not more than once per calendar quarter,
the Company shall cause to be furnished to HCW a negative assurance letter of
Company Counsel, in form and substance reasonably satisfactory to HCW and its
counsel, dated the date of delivery of the negative assurance letter (the
“Opinion Date”), respectively, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that in lieu of such negative assurance letters for
subsequent Representation Dates, counsel may furnish HCW with a letter (a
“Reliance Letter”) to the effect that HCW may rely on a prior negative assurance
letter delivered under this Section 7(n) to the same extent as if it were dated
the date of such Reliance Letter (except that statements in such prior negative
assurance letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented at such Representation Date).

 

(o)      Comfort Letter. On or prior to the First Delivery Date and within five
(5) Trading Days of each subsequent Representation Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m), other than pursuant to Section 7(m)(iii), the Company shall cause
its independent accountants to furnish HCW letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, in form and substance reasonably
satisfactory to HCW, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p)      Market Activities. The Company will not, directly or indirectly, (i)
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than HCW; provided, however,
that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.

 

(q)      Insurance. The Company and its subsidiaries shall maintain, or cause to
be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.

 

(r)      Compliance with Laws. The Company and each of its subsidiaries,
including the Significant Subsidiary, will use commercially reasonable efforts
to maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries, including the Significant Subsidiary,
shall conduct their businesses, or cause their businesses to be conducted, in
substantial compliance with such permits, licenses and authorizations and with
applicable environmental laws, except where the failure to maintain or be in
compliance with such permits, licenses and authorizations could not reasonably
be expected to result in a Material Adverse Change.

 

(s)      Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries,
including the Significant Subsidiary, will be or become, at any time prior to
the termination of this Agreement, an “investment company,” as such term is
defined in the Investment Company Act, assuming no change in the Commission’s
current interpretation as to entities that are not considered an investment
company.

 

(t)      Securities Act and Exchange Act. The Company will use its best efforts
to comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

 

(u)      No Offer to Sell. Other than any free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and HCW in
its capacity as principal or agent hereunder, neither HCW nor the Company
(including its agents and representatives, other than HCW in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.

 

(v)      Sarbanes-Oxley Act. The Company and its subsidiaries will use their
best efforts to comply with all effective provisions of the Sarbanes-Oxley Act
applicable to the Company.

 

8.       Conditions to HCW’s Obligations. The obligations of HCW hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by HCW of a due diligence review satisfactory to HCW in its
reasonable judgment, and to the continuing satisfaction (or waiver by HCW in its
sole discretion) of the following additional conditions:

 

(a)      Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

 

(b)      No Material Notices. None of the following events shall have occurred
and be continuing: (i) receipt by the Company or any of its subsidiaries,
including the Significant Subsidiary, of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification from the
Commission or any other federal or state governmental authority with respect to
the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any Incorporated Document untrue in any material respect or
that requires the making of any changes in the Registration Statement, the
related Prospectus or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c)      No Misstatement or Material Omission. HCW shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in HCW’s
reasonable opinion is material, or omits to state a fact that in HCW’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d)      Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any Material Adverse Change or any development that could reasonably
be expected to result in a Material Adverse Change.

 

(e)      Company Counsel Legal Opinion. HCW shall have received the opinion and
negative assurance letters or Reliance Letters of Company Counsel required to be
delivered pursuant to Section 7(n) on or before the date on which such delivery
of such opinion and negative assurance letter is required pursuant to Section
7(n).

 

(f)      HCW Counsel Legal Opinion. HCW shall have received from HCW Counsel,
such opinion or opinions, on or before the date on which the delivery of the
Company Counsel legal opinion is required pursuant to Section 7(n), with respect
to such matters as HCW may reasonably require, and the Company shall have
furnished to such counsel such documents as they request for enabling them to
pass upon such matters.

 

(g)      Comfort Letter. HCW shall have received the Comfort Letter required to
be delivered pursuant to Section 7(o) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(o).

 

(h)      Representation Certificate. HCW shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

 

(i)      Secretary’s Certificate. On or prior to the First Delivery Date, HCW
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to HCW and its counsel.

 

(j)      No Suspension. Trading in the Common Stock shall not have been
suspended on Exchange.

 

 (k)      Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to HCW such appropriate further information, certificates and documents as HCW
may have reasonably requested in furtherance of the transactions contemplated
hereby, in form and substance reasonably satisfactory to HCW and its counsel.

 

(l)      Securities Act Filings Made. All filings with the Commission required
by Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(m)      Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on Exchange, subject only to notice of issuance, or (ii)
the Company shall have filed a notification of listing of additional shares with
respect to the Placement Shares on Exchange at, or prior to, the issuance of any
Placement Notice.

 

(n)      No Termination Event. There shall not have occurred any event that
would permit HCW to terminate this Agreement pursuant to Section 11(a).

 

9.       Indemnification and Contribution.

 

(a)      Company Indemnification. The Company agrees to indemnify and hold
harmless HCW, the directors, officers, partners, employees and agents of HCW and
each person, if any, who (i) controls HCW within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by
or is under common control with HCW (a “HCW Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which HCW, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, (y) the omission or alleged omission to state in any such document a
material fact required to be stated in it or necessary to make the statements in
it, not misleading; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
relating to HCW and furnished to the Company in writing by HCW expressly for use
therein. This indemnity agreement will be in addition to any liability that the
Company might otherwise have.

 

(b)      HCW Indemnification. HCW agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to HCW and furnished to the Company in writing by HCW
expressly for use therein.

 

  (c)      Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees and documented out-of-pocket
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
reasonable fees and documented out-of-pocket disbursements and other charges
will be promptly reimbursed by the indemnifying party following the receipt of
reasonably detailed documentation with respect to such fees, disbursements and
other charges. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (ii) does not include
any statement or admission as to fault, culpability or a failure to act on the
part of any indemnified party.

 

(d)      Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or HCW, the Company and
HCW will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than HCW, such as persons who control
the Company within the meaning of the Securities Act, officers of the Company
who signed the Registration Statement and directors of the Company, who also may
be liable for contribution) to which the Company and HCW may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and HCW on the other hand. The relative benefits
received by the Company on the one hand and HCW on the other hand shall be
deemed to be in the same proportion as the total Net Proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by HCW (before deducting expenses) from the sale
of Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and HCW, on the other,
with respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or HCW, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and HCW agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), HCW shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
(i) any person who controls a party to this Agreement within the meaning of the
Securities Act will have the same rights to contribution as that party, and (ii)
any officers, directors, partners, employees or agents of HCW will have the same
rights to contribution as HCW, and (iii) the directors and each officer of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 9(c), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 9(d) except to the extent that
the failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

10.       Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of HCW, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

 

11.       Termination.

 

(a)      HCW shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if (i) since the date of this
Agreement, any Material Adverse Change, or any development that would reasonably
be expected to result in a Material Adverse Change has occurred that, in the
reasonable judgment of HCW, may materially impair the ability of HCW to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder (through
no fault of HCW); provided, however, in the case of any failure of the Company
to deliver (or cause another person to deliver) any certification, opinion, or
letter required under Sections 7(m), 7(n), or 7(o), HCW’s right to terminate
shall not arise unless such failure to deliver (or cause to be delivered)
continues for more than thirty (30) days from the date such delivery was
required; (iii) any other condition of HCW’s obligations hereunder is not
fulfilled; or (iv), any suspension of trading in the Common Stock shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If HCW elects to terminate this Agreement as
provided in this Section 11(a), HCW shall provide the required written notice as
specified in Section 12 (Notices).

 

(b)      The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 

(c)      HCW shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 

(d)      Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through HCW on the terms and subject to the conditions set forth herein;
provided that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(e)      This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

 

(f)      Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by HCW or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

12.       Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to HCW, shall be delivered to HCW at H.C. Wainwright & Co. LLC, 430 Park Avenue,
New York, NY 10022, email: atm@hcwco.com, Attention: Head of Investment Banking
with a copy to Duane Morris LLP, 1037 Raymond Boulevard, Newark, NJ 07102,
attention: Dean M. Colucci, e-mail dmcolucci@duanemorris.com; or if sent to the
Company, shall be delivered to IsoRay, Inc., 350 Hills Street, Suite 106,
Richland, WA 99354, attention: Mark Austin, Principal Accounting Officer,
e-mail: maustin@isoray.com, with a copy to Gallagher & Kennedy, P.A., 2575 East
Camelback Road, Phoenix, AZ 85018, attention: Stephen R. Boatwright, e-mail
steve.boatwright@gknet.com. Each party to this Agreement may change such address
for notices by sending to the parties to this Agreement written notice of a new
address for such purpose. Each such notice or other communication shall be
deemed given (i) when delivered personally, by email or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier, (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid) and (iv) if sent by
e-mail, on the Business Day on which receipt is confirmed by the individual to
whom the notice is sent, other than via auto-reply. For purposes of this
Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purpose of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
to be received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.

 

13.       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and HCW and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

 

14.       Adjustments for Share Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Common Stock occurring after the date hereof.

 

15.       Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and HCW. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.       Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

17.       Waiver of Jury Trial. The Company and HCW each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

 

18.       Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

 

(a)      HCW has been retained solely to act as sales agent in connection with
the sale of the Placement Shares and that no fiduciary relationship between the
Company and HCW has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether HCW has advised or is
advising the Company on other matters;

 

(b)      the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(c)      the Company has been advised that HCW and its affiliates are engaged in
a broad range of transactions which may involve interests that differ from those
of the Company and that HCW has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)      the Company waives, to the fullest extent permitted by law, any claims
it may have against HCW, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement, and agrees that HCW shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim.

 

19.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or other electronic
transmission.

 

[Remainder of Page Intentionally Blank]

If the foregoing correctly sets forth the understanding between the Company and
HCW, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and HCW.

 

Very truly yours,

 

 

ISORAY, INC.

 

 

By: _/s/ Mark Austin_________

Name: Mark Austin

Title: Controller

 

 

ACCEPTED as of the date

first-above written:

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

By: _/s/ Mark Viklund________

Name: Mark Viklund

Title: CEO

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

form of PLACEMENT NOTICE

 

 

 

From:

IsoRay, Inc.

To:

H.C. Wainwright & Co., LLC

Subject:      At the Market Offering—Placement Notice

Date:          _______________, 20___

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between IsoRay, Inc. (the “Company”), and H.C. Wainwright & Co., LLC
(“HCW”) dated May 8, 2018 (the “Agreement”), I hereby request on behalf of the
Company that HCW sell up to [ ] shares of the Company’s common stock, par value
$0.001 per share, at a minimum market price of [$_____] per share. Sales should
begin on the date of this Notice and shall continue until [DATE] [all shares are
sold][the aggregate sales price of the shares reaches $[ ]].

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

 

 

Notice Parties

 

The Company

 

Thomas C. LaVoy, Chief Executive Officer and Chairman     tlavoy@isoray.com

 

Mark J. Austin, Principal Accounting Officer                       
 maustin@isoray.com

 

 

 

HCW

 

 

Peter Fry                                                                       
           pfry@hcwco.com

 

Charles Worthman                                                               
   csworthman@hcwco.com

 

With a copy to                                                                 
       atm@hcwco.com

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

 

 

Compensation

 

HCW shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit 7(m)

 

 

 

OFFICER CERTIFICATE

 

 

The undersigned, the duly qualified and elected _______________________, of
IsoRay, Inc. (“Company”), a Minnesota corporation, does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(m) of the Sales
Agreement dated May 8, 2018 (the “Sales Agreement”) between the Company and H.C.
Wainwright & Co., LLC, that to the best of the knowledge of the undersigned:

 

(i)     The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii)     The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

 

 

 

ISORAY, INC.

 

By:                              

Name:

Title:

 

 

Date:                    

--------------------------------------------------------------------------------

 